Van Sant, Commissioner
Reversing.
Appellant was convicted of murder and sentenced *145to confinement in the State Eeformatory for the remainder of his life.
It appears from the evidence that he was only sixteen (16) years of age at the time of his conviction. The record fails to show that following his arrest he was taken before the Juvenile Session of the County Court, or that the County Court relinquished jurisdiction over him in order to permit him to he proceeded against in accordance with the laws governing crimes.
"We consistently have held that in the prosecution of a juvenile in the Circuit Court, the record must show affirmatively that all steps necessary to vest jurisdiction in the Circuit Court have been taken. Such procedure is outlined in KES 199.080. Edwards v. Commonwealth, 264 Ky. 4, 94 S. W. 2d 25, and cases therein cited. Since the record fails to show that the procedure provided for in KES 199.080 was followed, all proceedings in the Circuit Court, including the indictment, were void. For this reason we are compelled to reverse the judgment; without prejudice, however, to the Commonwealth’s right to proceed in accordance with the statute above referred to.
The judgment is reversed.